ATTACHMENT to PTO-303 Advisory Action Before Filing of Appeal Brief
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2. 	Applicant's arguments regarding rejection of claims 1, 6, 9, and 12, filed on February 8, 2021, under 35 U.S.C. 103 have been fully considered but they are not persuasive.
A. § 112 and § 103 rejection of claim 1
Regarding claim 1, applicant argues claim 1 is in condition for allowance, because applied references Larsson ‘750 (US 2014/0211750) and Yuk ‘341 (US 2011/0110341) do not disclose “target time resource of the target control format indicator information is located in at least one symbol in a target transmission unit, and the at least one symbol is located in a foremost part of the target transmission unit, and the target control format indicator information is located on at least one subband in the target transmission unit, and each of the at least one subband comprises at least one subcarrier“ (See Remarks, page 7, lines 6-17). Applicant argues that Yuk ‘341 does not cure deficiencies in Larsson ‘750 in not disclosing “target time resource of the target control format indicator information is located in at least one symbol in a target transmission unit, and the at least one symbol is located in a foremost part of the target transmission unit, and the target control format indicator information is located on at least one subband in the target transmission unit, and each of the at least one subband comprises at least one subcarrier” (See Remarks, page 9, para 2, page 11, para 1). 
Examiner respectfully disagrees. Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty, particularly with respect to “target time resource of the target control format indicator information is located in at 
First, examiner notes that claim 1, as amended, would be rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. It is unclear as to whether “target time resource of the target control format indicator information” (claim 1, line 9) is the time resource the target control format indicator information indicates, or “target time resource of the target control format indicator information” (claim 1, line 9) is the time resource used for sending the target control format indicator information. For purposes of examination, the examiner’s interpretation would be “target time resource used for sending the target control format indicator information” in claim 1, line 9. Whether the intent is for the limitation “target time resource of the target control format indicator information” to be “target time resource used for sending the target control format indicator information,” or not, correction is required for claim 1 to be definite.
Second, examiner notes that Yuk ‘341 discloses target time resource of the target control format indicator information is located in at least one symbol in a target transmission unit (FIG. 3, para 68; resource allocation information of each subframe is transmitted in the first OFDMA symbol of each subframe; thus, resource allocation information is transmitted in at least one symbol in each subrame), and 
the at least one symbol is located in a foremost part of the target transmission unit (FIG. 3, para 68; resource allocation information of each subframe is transmitted in the first OFDMA symbol of each subframe; thus, resource allocation information of each transmission unit that is a subframe is located in the first OFDMA symbol of that transmission unit), and 
the target control format indicator information is located on at least one subband in the target transmission unit (para 62 and 68; base station transmits resource allocation information through a number of subcarriers; thus, resource allocation information is located in a subband that consists of a number of subcarriers), and 
each of the at least one subband comprises at least one subcarrier (para 62 and 68; base station transmits resource allocation information through a number of subcarriers; thus, resource allocation information is located in a subband that consists of a number of subcarriers).
B. § 103 rejection of claims 6, 9, and 12
Regarding claims 6, 9, and 12, as amended, applicant argues the claims are allowable by virtue of reciting similar features as those discussed with respect to claim 1. Relevant limitations claimed in claim 1 are discussed above. Applicant does not present arguments regarding additional limitations claimed in claims 6, 9, and 12.

Conclusion
Internet Communication
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, https://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only. (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEVENA SANDHU whose telephone number is (571) 272-0679.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST, Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NEVENA ZECEVIC SANDHU/Examiner, Art Unit 2474   
/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474